        Case 1:18-cv-12137-JPO-JLC Document 68 Filed 01/21/20  Page
                                                            USDC    1 of 4
                                                                 SDNY
                                                                             DOCUMENT
                                                                             ELECTRONICALLY FILED
                                                                             DOC #: _________________
UNITED STATES DISTRICT COURT                                                              1/21/2020
                                                                             DATE FILED: ______________
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                               :
MELISSA KAYE,                                                  :
                                                               :
                                    Plaintiff,                 :   MEMORANDUM ORDER
                                                               :
                  -v-                                          :   18-CV-12137 (JPO) (JLC)
                                                               :
NEW YORK CITY HEALTH AND                                       :
HOSPITALS CORPORATION, et al.,                                 :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        Plaintiff in this employment discrimination case has filed four letters since

January 7, 2020 complaining about defendants’ production of ESI, the most recent

of which was filed on January 17, 2020, and seeking the Court’s intervention. See

Docket Nos. 60, 62, 65, and 67.1 Defendants filed their response to all but the last of

these letters on January 16, 2020 (Dkt. No. 66). For the reasons which follow, the

various requests for court intervention are denied without prejudice.

        As a threshold matter, the Court is not convinced that the parties have

engaged in a thorough meet-and-confer process as to many of the issues raised in

their correspondence to the Court. Meet-and-confers are required by both Federal

Rule of Civil Procedure 37(a)(1) and the undersigned’s individual rules (Rule II.B.1),

and they are essential to the management of the discovery process. Failure to



1Despite the Court’s direction in its December 16, 2019 Order (Dkt. No. 59) that if a
party seeks relief from the Court in a discovery dispute, it should do so by letter-
motion, plaintiff has continued to submit letters, not letter-motions.

                                                        1
      Case 1:18-cv-12137-JPO-JLC Document 68 Filed 01/21/20 Page 2 of 4



properly meet and confer results in just what has occurred here: the seeking of

relief prematurely from the Court.2 Only if the parties truly reach an impasse on

issues of such significance that require judicial intervention should applications to

the Court be made, and only after they have exhausted their own discussions on the

issues (and represented to the Court specifically that they have done so, including

who was involved in the discussions, when they took place, and for how long). As

but one example, in plaintiff’s most recent letter, she complains about the lack of a

privilege log. But there is no evidence that plaintiff has discussed this subject with

defendants, thus failing to justify the need for court intervention at this juncture.

      More importantly, nothing before the Court suggests defendants have

“skew[ed] the process,” as plaintiff suggests. Thus, there is no basis for the Court to

endorse “discovery on discovery” at this time, which is what plaintiff seeks although

she does not denominate it as such. In evaluating any discovery dispute, the Court

must determine whether the information sought is relevant and proportional to the

needs of the case. See, e.g., Grant v. Witherspoon, No. 19-CV-2460 (PGG) (BCM),

2019 WL 7067088, at *1 (S.D.N.Y. Dec. 23, 2019) (citing Fed. R. Civ. P. 26(b)(1)).

Where, as here, a party seeks “discovery on discovery,” that party “must provide an

‘adequate factual basis’ to justify the discovery, and the Court must closely

scrutinize the request ‘in light of the danger of extending the already costly and

time-consuming discovery process ad infinitum.’” Winfield v. City of New York, No.


2
 Indeed, several of the issues raised in plaintiff’s initial correspondence have now
been rendered moot as a result of defendants’ production. Respectfully, plaintiff
should have had a little more patience before seeking court intervention as to these
issues.

                                           2
      Case 1:18-cv-12137-JPO-JLC Document 68 Filed 01/21/20 Page 3 of 4



15-CV-5236 (LTS) (KHP), 2018 WL 840085, at *3 (S.D.N.Y. Feb. 12, 2018) (quoting

Mortgage Resolution Servicing, LLC v. JPMorgan Chase Bank, N.A., No. 15-CV-

0293 (LTS) (JCF), 2016 WL 3906712, at *7 (S.D.N.Y. July 14, 2016)); see also

Freedman v. Weatherford Int’l Ltd., No. 12-CV-2121 (LAK) (JCF), 2014 WL

3767034, at *2–3 (S.D.N.Y. July 25, 2014) (noting that “[t]here are circumstances

where such collateral discovery is warranted” but denying plaintiffs’ request to

compel defendants to produce reports concerning the results of their electronic

document searches because plaintiffs “have not proffered an adequate factual basis

for their belief that the current production is deficient”), adhered to on

reconsideration, 2014 WL 4547039 (S.D.N.Y. Sept. 12, 2014).

      In this case, defendants have represented that they have provided detailed

information regarding the collection criteria they used, the name of their continuous

active learning (“CAL”) software, their CAL review workflow, and how they intend

to validate the review results. That is sufficient information to make the production

transparent. While plaintiff complains that defendants must provide her with

search terms and a review of the “culling” process, and contends that defendants’

refusal to do so is “contrary to the law,” she cites no authority in support of her

position.3 When documents are produced in discovery, whether they be produced



3
 Plaintiff makes this statement in her most recent letter without any citation to
case law or other support. Dkt. No. 67, at 1. To the extent she is adverting to the
joint order by the special master (who while a renowned e-discovery expert is not a
judge) and the magistrate judge in In re Broiler Chicken, 2018 WL 1146371 (N.D.
Ill. Jan. 3, 2018), which she cited to in prior correspondence, Dkt. No. 62-1, that
order is simply a discovery protocol, not a “decision,” and is inapposite as it was
rendered in an anti-trust case wholly unlike this case.

                                           3
      Case 1:18-cv-12137-JPO-JLC Document 68 Filed 01/21/20 Page 4 of 4



electronically or otherwise, the Court does not believe that, in the first instance, the

receiving party has a right to examine and evaluate the way the production was

made or require collaboration in the review protocol and validation process. See

Lightsquared Inc. v. Deere & Co., No. 13-CV-8157 (RMB) (JCF), 2015 WL 8675377,

at *8 (S.D.N.Y. Dec. 10, 2015) (“Based on the present record, I am hesitant to

adjudicate any dispute the parties have about the merits of [plaintiff’s] proposed

search protocol.”) (citing, inter alia, The Sedona Principles (Second Edition): Best

Practices Recommendations & Principles for Addressing Electronic Document

Production, Principle 6 (“Responding parties are best situated to evaluate the

procedures, methodologies, and technologies appropriate for preserving and

producing their own electronically stored information.”) (available at

www.TheSedonaConference.org).

      It is only if a party can articulate a good faith basis to do so by identifying

some deficiency in the production, as is well-settled, see, e.g., Grant, 2019 WL

7067088, at *1, that an inquiry into the producing party’s methodology would be

appropriate. Moreover, such an inquiry must be proportional to the facts and

circumstances of the case. Plaintiff has not met her burden on the current record.

      SO ORDERED.

Dated: January 21, 2020
       New York, New York




                                           4
